                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL D. WIANT                                           CIVIL ACTION
           Plaintiff
                                                          NO. 13-1750
              v.

NICHOLAS V. COPPA, et al.
          Defendants

                                          ORDER

       AND NOW, this 14th day of November 2018, upon consideration of Plaintiffs motion

for default judgment filed pursuant to Federal Rule of Civil Procedure 55(b), [ECF 87], the

judicial assessment of damages hearing held on October 4, 2018, and Defendant Nicholas V.

Coppa's failure to answer, plead, or otherwise defend in this matter, it is hereby ORDERED

that, for the reasons set forth in the accompanying Memorandum Opinion of this day, Plaintiffs

motion for default judgment is GRANTED. Default judgment is entered against Defendant

Nicholas V. Coppa in the aggregate amount of $115,747.24. Attorneys' fees and costs are

awarded in the aggregate amount of $114,754.13.



                                                  BY THE COURT:



                                                  /s/ Nitza 1 Quinones Alejandro
                                                  NITZA I. QUINONES ALEJANDRO
                                                  Judge, United States District Court
